20-50960-rbk Doc#11-3 Filed 06/29/20 Entered 06/29/20 16:29:47 Proposed Order Pg 1
                                       of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                        §               CASE NO. 20-50960K
 TYRONE D. CLAKELY                             §
                                               §
 DEBTORS                                       §               CHAPTER 7 PROCEEDING

                    ORDER GRANTING EMERGENCY MOTION TO
                REINSTATE DEBTOR'S CHAPTER 7 BANKRUPTCY CASE

        Came on to be considered the Motion filed herein by Debtors, TYRONE D. CLAKELY
 by and through their attorney of record, THE VASQUEZ LAW FIRM, to reinstate the
 above-styled Chapter 7 case; the Court having considered the Motion, and it appearing to the
 Court that notice is proper and the motion well taken holds it should be granted; it is, therefore,
        ORDERED, ADJUDGED AND DECREED that Debtors, TYRONE D. CLAKELY
 Bankruptcy Chapter 7 Case 20-50960K is hereby reinstated.
                                                   ###
 THIS ORDER WAS PREPARED AND SUBMITTED BY:
 THE VASQUEZ LAW FIRM, 5411 IH-10 West, Ste 100, San Antonio, Texas 78201,(210) 229-2067 Office
